***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                    QUENTINE L. DAVIS
                        (SC 20157)
Robinson, C. J., and Palmer, McDonald, D’Auria, Mullins and Ecker, Js.*

                                  Syllabus

Convicted, on a conditional plea of nolo contendere, of the crimes of criminal
   possession of a pistol and carrying a pistol without a permit, the defen-
   dant appealed, claiming, inter alia, that the trial court improperly denied
   his motion to suppress the handgun that had given rise to those charges.
   On the evening of the defendant’s arrest, an anonymous tipster had
   called 911 to report that a group of men was gathered near a vehicle
   parked outside of his window and that ‘‘a young man’’ in that group
   was in possession of a handgun. The caller could not say exactly how
   many men there were because they were moving back and forth across
   the street. The caller further stated that, although he had seen the
   handgun, he could not identify the specific person who was carrying it
   because all of the men were wearing dark clothing. When police officers
   responded to that location, a group of approximately six men who were
   standing around the vehicle began to walk away. The police officers
   then ordered the men to stop in order to conduct a search pursuant to
   Terry v. Ohio (392 U.S. 1), but the defendant continued to walk away.
   The officers repeated their order, after which they witnessed the defen-
   dant drop an object into a nearby garbage can. The police ultimately
   arrested the defendant, searched the garbage can, and discovered the
   handgun. On the basis of these facts, the defendant filed a motion to
   suppress the handgun, claiming, inter alia, that the Terry stop was
   unlawful and that the subsequent discovery of the handgun was tainted
   by the unlawful Terry stop. Specifically, the defendant claimed that the
   anonymous tip did not give rise to a reasonable suspicion that he had
   been engaged in criminal activity and that his detention therefore vio-
   lated his right to be free from unreasonable seizures under the fourth
   amendment to the United States constitution. The trial court denied the
   motion to suppress, and the defendant appealed. Held that the trial
   court improperly denied the defendant’s motion to suppress, this court
   having concluded that the detention of the defendant violated the fourth
   amendment because the anonymous tip that the police received did not
   give rise to a reasonable suspicion that the defendant had been engaged
   in criminal activity: although the information conveyed in the anonymous
   tip may have supported a reasonable suspicion that a young man pos-
   sessed a handgun in the location where the group of men were spotted
   under the standard set forth in Navarette v. California (572 U.S. 393),
   that information was not sufficiently detailed or specific to enable the
   police to know which of the approximately six individuals subject to
   the Terry stop possessed the handgun and, therefore, did not give rise
   to a reasonable suspicion that the defendant himself was in possession
   of the handgun.
       Argued November 16, 2018—officially released April 2, 2019


                            Procedural History

   Information charging the defendant with the crimes
of criminal possession of a pistol, carrying a pistol with-
out a permit, possession of less than one-half ounce of
cannabis-type substance, breach of peace in the second
degree and interfering with an officer, brought to the
Superior Court in the judicial district of New Haven,
geographical area number twenty-three, where the
court, B. Fischer, J., denied the defendant’s motion
to suppress certain evidence; thereafter, the defendant
was presented to the court, Cradle, J., on a conditional
plea of nolo contendere to the charges of criminal pos-
session of a pistol and carrying a pistol without a permit;
judgment of guilty in accordance with the plea, from
which the defendant appealed. Reversed; further pro-
ceedings.
  Daniel M. Erwin, for the appellant (defendant).
   Jennifer F. Miller, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Devant Joiner, assistant state’s attorney,
for the appellee (state).
                          Opinion

   ROBINSON, C. J. The sole issue in this appeal is
whether, under Navarette v. California, 572 U.S. 393,
134 S. Ct. 1683, 188 L. Ed. 2d 680 (2014), the trial court
properly denied a motion to suppress evidence discov-
ered by the police during the forcible detention of the
defendant, Quentine L. Davis, pursuant to Terry v. Ohio,
392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), on
the basis of an anonymous telephone tip regarding ‘‘a
young man that has a handgun.’’ After the police
detained the defendant, they saw him drop an object
in a garbage can, a subsequent search of which revealed
a handgun. The defendant was arrested and charged
with, inter alia, criminal possession of a pistol in viola-
tion of General Statutes § 53a-217c and carrying a pistol
without a permit in violation of General Statutes § 29-
35 (a).1 The defendant moved to suppress the handgun,
claiming that the evidence resulting from the search of
the garbage can was tainted as the result of his unlawful
seizure. Specifically, the defendant claimed that the
anonymous tip did not give rise to a reasonable suspi-
cion that he was engaged in, or was about to be engaged
in, criminal activity, and, therefore, that his detention
violated his right to be free from unreasonable seizures
under the fourth amendment to the United States consti-
tution2 and article first, §§ 7 and 9, of the Connecticut
constitution. The trial court denied the motion to sup-
press. Thereafter, the defendant entered a conditional
plea of nolo contendere to the gun charges pursuant
to General Statutes § 54-94a. See also footnote 4 of this
opinion. The trial court accepted that plea and rendered
a judgment of conviction. This appeal followed.3 We
agree with the defendant’s claim that his detention vio-
lated his fourth amendment rights under Navarette.
Accordingly, we conclude that the trial court improp-
erly denied the motion to suppress and reverse the
judgment of the trial court.
  The record reveals the following facts that were
found by the trial court or are undisputed, and proce-
dural history. At approximately 7:26 p.m. on the evening
of September 28, 2016, the New Haven Police Depart-
ment received an anonymous 911 telephone call regard-
ing ‘‘a young man that has a handgun.’’ The caller
reported that he could see ‘‘a whole bunch’’ of men
between 472 and 476 Winthrop Avenue in New Haven,
some of whom were gathered around a black Infiniti.
The caller could not ‘‘say exactly how many’’ men there
were because they were crossing back and forth across
the street. The caller stated that he could see the hand-
gun from his window but that he could not identify the
specific person who was carrying it because all of the
men were wearing dark clothing. When asked, the caller
denied that the men were fighting or arguing. When the
dispatcher inquired, the caller declined to give his name
or telephone number.
  The dispatcher relayed the anonymous tip to police
officers on the beat. Within minutes, three police cruis-
ers containing at least five uniformed police officers
arrived at the scene. At least one of the cruisers was
sounding its siren. As the police officers exited the
cruisers, a number of them unholstered their guns. The
officers considered this location to be in a high
crime area.
   The officers observed approximately six men stand-
ing around a black Infiniti. As the police approached the
men, they walked away. Officer Thomas Glynn ordered
them to stop, and five of them did. Glynn and another
officer, Matthew Collier, recognized two of the men
from previous criminal interactions. The sixth individ-
ual, later identified as the defendant, continued to walk
away from the police down Winthrop Avenue, despite
additional orders to stop by Collier and Glynn. The
defendant held his right hand at his waist in front of
his body, extended his arm, and dropped an object into
a garbage can. Shortly after dropping the object, the
defendant turned toward Collier and Glynn and said
something to the effect of ‘‘who, me?’’ At that point,
the police arrested the defendant. A subsequent search
of the garbage can produced a 9 millimeter handgun.
   The defendant was charged with criminal possession
of a pistol in violation of § 53a-217c and carrying a pistol
without a permit in violation of § 29-35 (a).4 Thereafter,
he filed a motion to suppress the handgun, claiming
that his detention violated the fourth amendment of the
United States constitution and article first, §§ 7 and 9,
of the Connecticut constitution, and that the search of
the garbage can was tainted by his unconstitutional
seizure. Specifically, the defendant contended that the
anonymous telephone tip was not sufficiently reliable
to give rise to a reasonable suspicion that he was
engaged in criminal activity. After conducting an evi-
dentiary hearing, the trial court determined that the
police effectuated an investigative stop of the defendant
when Glynn initially ordered the six men to stop.5 The
trial court further concluded that, under the United
States Supreme Court’s decision in Navarette v. Califor-
nia, supra, 572 U.S. 393, the anonymous telephone tip
was sufficiently reliable to give rise to a reasonable
suspicion that the defendant was engaged in criminal
activity because (1) the caller was relaying his firsthand,
eyewitness observations, (2) the caller’s observations
were contemporaneous with the call, (3) the caller was
using the 911 system, and (4) the caller was reporting
what would have been a ‘‘startling event’’ for a person
in his position. In addition, the trial court found it ‘‘sig-
nificant’’ that the police officers knew that this location
was in a high crime area and that the six individuals
who were gathered around the black Infiniti immedi-
ately began to disperse upon seeing the police. The trial
court also noted, without further comment, that the
police recognized two of the individuals from prior
criminal encounters. Accordingly, the trial court denied
the defendant’s motion to suppress.
   Thereafter, the defendant filed a ‘‘motion to recon-
sider and/or articulate’’ in which he contended that
the trial court’s reliance on Navarette was misplaced
because the state had not cited that case. The defendant
further argued that, because Navarette was based on
specific concerns arising in the context of anonymous
tips about drunk driving, it should be limited to that
context. The defendant also requested that the trial
court clarify whether it had rejected his claim under
the state constitution. The trial court summarily denied
this motion.
   Thereafter, the defendant entered a conditional plea
of nolo contendere to the gun charges pursuant to § 54-
94a. The trial court accepted the plea and imposed an
effective sentence of ten years imprisonment, execution
suspended after five years, followed by five years of
probation. This appeal followed. See footnote 3 of
this opinion.
   On appeal, the defendant contends that the trial court
improperly determined that the anonymous 911 call
was sufficiently reliable under the United States consti-
tution to give rise to a reasonable suspicion that he was
engaged in, or about to engage in, criminal activity,
thereby warranting a Terry stop. Specifically, he again
contends that Navarette v. California, supra, 572 U.S.
393, should be limited to cases involving anonymous
tips about drunk driving. The defendant further con-
tends that, even if Navarette extends beyond drunk
driving, the anonymous tip in the present case was
insufficient to give rise to a reasonable suspicion that
the defendant was engaged in criminal activity because
the anonymous caller ‘‘identified only a group of young
men as opposed to an individual,’’ and he ‘‘did not report
an ongoing crime [but] specifically repudiated the threat
of violence.’’
   Assuming, without deciding, that Navarette is not
limited to anonymous tips about drunk driving, we con-
clude that, although the anonymous tip in the present
case was sufficiently reliable under the Navarette stan-
dard to give rise to a reasonable suspicion that a young
man in the vicinity of 472-476 Winthrop Avenue had a
handgun, it was not sufficiently detailed to give rise
to a reasonable suspicion that the defendant was in
possession of that gun.6 Accordingly, we conclude that
the forcible detention of the defendant violated the
fourth amendment to the United States constitution.7
   We begin our analysis with the standard of review.
‘‘Our standard of review of a trial court’s findings and
conclusions in connection with a motion to suppress
is well defined. A finding of fact will not be disturbed
unless it is clearly erroneous in view of the evidence
and pleadings in the whole record . . . . [W]here the
legal conclusions of the court are challenged, we must
determine whether they are legally and logically correct
and whether they find support in the facts set out in
the memorandum of decision . . . . We undertake a
more probing factual review when a constitutional ques-
tion hangs in the balance.’’ (Citation omitted; internal
quotation marks omitted.) State v. Burroughs, 288
Conn. 836, 843, 955 A.2d 43 (2008). Because the defen-
dant in the present case does not challenge the trial
court’s factual findings but claims only that those find-
ings do not support the conclusion that the police had
a reasonable and articulable suspicion that he was
engaged in criminal activity, our review is de novo. See,
e.g., State v. Benton, 304 Conn. 838, 842–43, 43 A.3d
619 (2012). The state has the ‘‘burden of proving that
the police had a reasonable and articulable suspicion
to justify an investigatory detention.’’ State v. Batts, 281
Conn. 682, 694, 916 A.2d 788, cert. denied, 552 U.S. 1047,
128 S. Ct. 667, 169 L. Ed. 2d 524 (2007).
   We next review the governing legal principles. ‘‘Under
the fourth amendment to the United States constitution,
and under article first, [§§ 7 and 9, of the] Connecticut
constitution, a police officer may briefly detain an indi-
vidual for investigative purposes if the officer has a
reasonable and articulable suspicion that the individual
has committed or is about to commit a crime.’’ (Internal
quotation marks omitted.) State v. Clark, 255 Conn. 268,
281, 764 A.2d 1251 (2001); see also Terry v. Ohio, supra,
392 U.S. 30–31 (police officer may detain suspect and
engage in stop and frisk investigation if officer has
reasonable and articulable suspicion that suspect is
armed and dangerous). ‘‘When considering the validity
of a [Terry] stop, our threshold inquiry is twofold. . . .
First, we must determine at what point, if any . . .
the encounter between [the police officers] and the
defendant constitute[d] an investigatory stop or seizure.
. . . Next, [i]f we conclude that there was such a sei-
zure, we must then determine whether [the police offi-
cers] possessed a reasonable and articulable suspicion
[that the individual is engaged in criminal activity] at
the time the seizure occurred. . . . In assessing
whether the police officers possessed the requisite rea-
sonable and articulable suspicion, we must consider
whether, relying on the whole picture, the detaining
officers had a particularized and objective basis for
suspecting the particular person stopped of criminal
activity. When reviewing the legality of a stop, a court
must examine the specific information available to the
police officer at the time of the initial intrusion and any
rational inferences to be derived therefrom.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Benton, supra, 304 Conn. 843–44.
  ‘‘Reasonable and articulable suspicion is an objective
standard that focuses not on the actual state of mind of
the police officer, but on whether a reasonable person,
having the information available to and known by the
police would have had that level of suspicion. . . . The
police officer’s decision . . . must be based on more
than a hunch or speculation. . . . In justifying the par-
ticular intrusion the police officer must be able to point
to specific and articulable facts which, taken together
with rational inferences from those facts, reasonably
warrant that intrusion.’’ (Internal quotation marks omit-
ted.) State v. Hammond, 257 Conn. 610, 617, 778 A.2d
108 (2001).
   ‘‘An anonymous tip generally does not satisfy the
requirement of reasonable suspicion . . . .’’ State v.
Mann, 271 Conn. 300, 326 n.21, 857 A.2d 329 (2004),
cert. denied, 544 U.S. 949, 125 S. Ct. 1711, 161 L. Ed.
2d 527 (2005). This is because, ‘‘[u]nlike a tip from a
known informant whose reputation can be assessed
and who can be held responsible if her allegations turn
out to be fabricated, see Adams v. Williams, 407 U.S.
143, [146–47, 92 S. Ct. 1921, 32 L. Ed. 2d 612] (1972),
an anonymous tip alone seldom demonstrates the infor-
mant’s basis of knowledge or veracity, Alabama v.
White, [496 U.S. 325, 329, 110 S. Ct. 2412, 110 L. Ed. 2d
301 (1990)]. As we have recognized, however, there are
situations in which an anonymous tip, suitably corrobo-
rated, exhibits sufficient indicia of reliability to provide
reasonable suspicion to make the investigatory stop.’’
(Internal quotation marks omitted.) State v. Hammond,
supra, 257 Conn. 617; see also Navarette v. California,
supra, 572 U.S. 397 (‘‘[O]rdinary citizens generally do
not provide extensive recitations of the basis of their
everyday observations, and an anonymous tipster’s
veracity is by hypothesis largely unknown, and unknow-
able. . . . But under appropriate circumstances, an
anonymous tip can demonstrate sufficient indicia of
reliability to provide reasonable suspicion to make [an]
investigatory stop.’’ [Citation omitted; internal quota-
tion marks omitted.]).
   ‘‘Whether an anonymous tip suffices to give rise to
reasonable suspicion depends on both the quantity of
information it conveys as well as the quality, or degree
of reliability, of that information, viewed under the total-
ity of the circumstances.’’ United States v. Wheat, 278
F.3d 722, 726 (8th Cir. 2001), cert. denied, 537 U.S. 850,
123 S. Ct. 194, 154 L. Ed. 2d 81 (2002). ‘‘[I]f a tip has a
relatively low degree of reliability, more information
will be required to establish the requisite quantum of
suspicion than would be required if the tip were more
reliable.’’ Alabama v. White, supra, 496 U.S. 330.
   In Navarette v. California, supra, 572 U.S. 397, a
majority of the United States Supreme Court found its
decisions in Alabama v. White, supra, 496 U.S. 325, and
Florida v. J. L., 529 U.S. 266, 120 S. Ct. 1375, 146 L.
Ed. 2d 254 (2000), to be ‘‘useful guides’’ in determining
whether an anonymous tip had sufficient indicia of relia-
bility to give rise to a reasonable suspicion. See also
State v. Hammond, supra, 257 Conn. 617–20 (United
States Supreme Court’s decisions in White and J. L.
‘‘dominate this analysis’’). ‘‘In White, an anonymous
tipster told the police that a woman would drive from
a particular apartment building to a particular motel in
a brown Plymouth station wagon with a broken right
tail light. The tipster further asserted that the woman
would be transporting cocaine. . . . After confirming
the innocent details, officers stopped the station wagon
as it neared the motel and found cocaine in the vehicle.
. . . [The United States Supreme Court] held that the
officers’ corroboration of certain details made the anon-
ymous tip sufficiently reliable to create reasonable sus-
picion of criminal activity. By accurately predicting
future behavior, the tipster demonstrated a special
familiarity with [the suspect’s] affairs, which in turn
implied that the tipster had access to reliable informa-
tion about that individual’s illegal activities. . . . [The
court] also recognized that an informant who is proved
to tell the truth about some things is more likely to tell
the truth about other things, including the claim that
the object of the tip is engaged in criminal activity. . . .
   ‘‘In J. L., by contrast, [the court] determined that no
reasonable suspicion arose from a barebones tip that
a young black male in a plaid shirt standing at a bus
stop was carrying a gun. . . . The tipster did not
explain how he knew about the gun, nor did he suggest
that he had any special familiarity with the young man’s
affairs. . . . As a result, police had no basis for
believing that the tipster [had] knowledge of concealed
criminal activity. . . . Furthermore, the tip included
no predictions of future behavior that could be corrobo-
rated to assess the tipster’s credibility. . . . [The court]
accordingly concluded that the tip was insufficiently
reliable to justify a stop and frisk.’’ (Citations omitted;
internal quotation marks omitted.) Navarette v. Califor-
nia, supra, 572 U.S. 397–98.
   On the basis of its decisions in Alabama v. White,
supra, 496 U.S. 325, and Florida v. J. L., supra, 529 U.S.
266, the majority in Navarette identified the following
four factors to be considered in determining whether
an anonymous tip has sufficient indicia of reliability:
(1) whether the tipster had firsthand knowledge of the
alleged criminal behavior; (2) whether the report was
contemporaneous with the alleged criminal behavior;
(3) whether the report was made ‘‘under the stress of
excitement caused by a startling event’’; and (4)
whether the tipster used the 911 emergency system,
which allows calls to be recorded, thereby providing
‘‘victims with an opportunity to identify the false tip-
ster’s voice and subject him to prosecution . . . .’’
Navarette v. California, supra, 572 U.S. 399–400. Once
a court has determined that an anonymous tip is reliable
on the basis of these factors, that court must then deter-
mine whether the tip ‘‘creates reasonable suspicion that
criminal activity may be afoot.’’ (Internal quotation
marks omitted.) Id., 401; see also id. (upon determining
that anonymous 911 call was reliable, court was
required to ‘‘determine whether the 911 caller’s report
of being run off the roadway created reasonable suspi-
cion of an ongoing crime such as drunk driving as
opposed to an isolated episode of past recklessness’’).
   In Navarette, the anonymous 911 call was recorded
as follows: ‘‘Showing southbound Highway 1 at mile
marker 88, Silver Ford 150 pickup. Plate of 8-David-
94925. Ran the reporting party off the roadway and was
last seen approximately five [minutes] ago.’’ (Internal
quotation marks omitted.) Id., 395. Applying the four
reliability factors that it had identified, the court noted
that (1) the tipster had firsthand knowledge of the
defendant’s conduct, (2) the tip was contemporaneous
with the conduct and contained innocent details later
corroborated by police observations, (3) the observed
conduct was startling, and (4) the tipster used the 911
system. Id., 399–401. The court ultimately concluded
that, although it was a close case, the police reasonably
could rely on the veracity of the tipster’s report. Id., 404.
The court further concluded that the observed conduct
gave rise to a reasonable suspicion of drunk driving.
Id. Accordingly, it concluded that the Terry stop of the
defendant was lawful.8 Id.
   Like the anonymous tipster in Navarette, the anony-
mous caller in the present case used the 911 system,
and provided a contemporaneous, firsthand account
of the alleged criminal conduct9 containing innocent
details later corroborated by the police. Likewise, the
caller reasonably might have been startled by seeing a
handgun. We therefore assume for purposes of this
opinion that, as far as it went, the police reasonably
could have relied on the caller’s statement.10 In other
words, we assume that, under Navarette, the police
reasonably could have believed the anonymous caller’s
statement that he saw a young man with a handgun in
the vicinity of 472 to 476 Winthrop Avenue shortly
before they arrived at the scene. We conclude for the
following reasons, however, that, even if the tip was
trustworthy, it did not give rise to a reasonable suspi-
cion that the defendant was in possession of that gun.
   Unlike the tipster in Navarette, who provided a
detailed description of the specific vehicle that had run
her off the road, thereby enabling the police to identify
that particular vehicle, the anonymous caller in the pres-
ent case did not provide a sufficiently detailed, specific
description of the ‘‘young man’’ who had the handgun
to allow the police to identify that particular individual.
Numerous courts have recognized that the lack of a
detailed, specific description sufficient to enable the
police to identify the particular individual or vehicle
that is alleged to have been involved in criminal conduct
fatally undermines the sufficiency of an anonymous
tip. In United States v. Wheat, supra, 278 F.3d 731, for
example, the United States Court of Appeals for the
Eighth Circuit stated that ‘‘the anonymous tipster must
provide a sufficient quantity of information, such as
the make and model of the vehicle, its license plate
numbers, its location and bearing, and similar innocent
details, so that the officer, and the court, may be certain
that the vehicle stopped is the same as the one identified
by the caller.’’ In Wheat, the court further observed that,
although Florida v. J. L., supra, 529 U.S. 266, ‘‘focused
on deficiencies in the quality, rather than in the quantity,
of the information contained in the tip at issue in that
case . . . it [was] significant that that tip only spoke
of a young black male wearing a plaid shirt, standing
at a particular bus stop. See [Florida v. J. L., supra,
268]. That is a rather generic description [creating] the
possibility for confusion of the suspect’s identity
. . . .’’ United States v. Wheat, supra, 731.
   Similarly, the District of Columbia Court of Appeals
has observed that, ‘‘[i]n order to pass muster under
Terry and its progeny, the articulable suspicion must
be particularized as to the individual stopped. . . .
Accordingly, in the absence of other circumstances that
provide sufficient particularity, a description applicable
to large numbers of people will not suffice to justify
the seizure of an individual.’’ (Citations omitted; internal
quotation marks omitted.) In re S.B., 44 A.3d 948,
954–55 (D.C. 2012). In that case, the court concluded
that an anonymous tip that a black male who was wear-
ing white pants and ‘‘messing around’’ with a girl in a
particular playground had a gun was insufficient to
establish reasonable suspicion as to the defendant in
that case because the police officers lacked ‘‘a rational
basis for differentiating [the defendant] from [a differ-
ent] individual in white clothing whom they had just
searched (or any other juvenile in white pants who
might come along) . . . .’’ Id., 956–57; see also Goodson
v. Corpus Christi, 202 F.3d 730, 737 (5th Cir. 2000)
(lookout broadcast for ‘‘tall, heavy-set, white man
dressed as a cowboy’’ did not give police ‘‘reasonable
suspicion to stop and frisk any tall, heavy-set, white
man’’ because ‘‘[s]uch a description would simply be too
vague, and fit too many people, to constitute particular,
articulable facts on which to base reasonable suspi-
cion’’); United States v. Jones, 998 F.2d 883, 884–85
(10th Cir. 1993) (tip from identified callers regarding
suspicious activity by two African-American men who
left scene in black Mercedes was not sufficiently spe-
cific to give rise to reasonable suspicion to stop black
Mercedes in which two African-American men were
traveling); United States v. Jones, 619 F.2d 494, 497
(5th Cir. 1980) (radio bulletin indicating that ‘‘the police
were looking for a black male, [five] feet [six] inches
to [five] feet [nine] inches tall and weighing between
150 and 180 pounds, with a medium afro hair style, who
was wearing jeans and a long denim jacket’’ did not
give rise to probable cause to arrest individual merely
because he matched that description); In re A.S., 614
A.2d 534, 539 (D.C. 1992) (lookout broadcast was not
sufficient to establish reasonable suspicion when police
officer’s description ‘‘could have fit not merely the five
individuals [in the specified location], but a potentially
much greater number of youths in the area’’); State v.
Golotta, 178 N.J. 205, 222, 837 A.2d 359 (2003) (911 caller
‘‘must provide a sufficient quantity of information, such
as an adequate description of the vehicle, its location
and bearing, or similar innocent details, so that the
officer, and the court, may be certain that the vehicle
stopped is the same as the one identified by the caller’’
[internal quotation marks omitted]); see also State v.
Benton, supra, 304 Conn. 843 (police must have ‘‘a par-
ticularized and objective basis for suspecting the partic-
ular person stopped of criminal activity’’ [internal
quotation marks omitted]).11 Indeed, we entirely agree
with the District of Columbia Court of Appeals that the
‘‘dragnet seizure of [multiple] youths who resembled a
generalized description cannot be squared with the
long-standing requirement for particularized, individu-
alized suspicion.’’ In re A.S., supra, 540; see also id.
(‘‘[t]o allow the seizure of three people on the basis of
a generalized description that would fit many people
is directly contrary to the central teaching of the
[Supreme] Court’s [f]ourth [a]mendment jurisprudence
demanding specificity’’ [internal quotation marks
omitted]).
   In the present case, the anonymous caller indicated
only that the handgun was in possession of one of
several young men wearing dark clothing in the vicinity
of 472 to 476 Winthrop Avenue. It is clear, therefore,
that the tip was not sufficiently detailed or specific to
enable the police to know which of the six individuals
subjected to the Terry stop had the handgun. Indeed,
they had no way of knowing whether any of those
individuals had that gun. The caller could not specify
exactly how many individuals he had seen, and he indi-
cated that some of the individuals were gathered around
the Infiniti, while others were ‘‘crossing the street . . .
back and forth.’’ Thus, for all the police knew, it was
possible that the individual with the handgun was not
part of the group gathered around the Infiniti. Accord-
ingly, we conclude that the tip was not sufficiently spe-
cific to give rise to the particularized, individualized
suspicion required by the fourth amendment. The fact
that the tip involved the possession of a firearm does
not affect this conclusion. See Florida v. J. L., supra,
529 U.S. 272 (‘‘an automatic firearm exception to our
established reliability analysis would rove too far’’).12
   We therefore conclude that the anonymous 911 call
in the present case did not give rise to a reasonable
suspicion that any of the individuals gathered in the
vicinity of the black Infiniti, including the defendant,
was in possession of a handgun, justifying an investiga-
tive Terry stop. We, therefore, further conclude that the
seizure of the defendant violated his fourth amendment
rights. Accordingly, we also conclude that the trial court
improperly denied the defendant’s motion to suppress.
   In reaching these conclusions, we are mindful of the
gun violence that plagues our state and our nation and
the importance of ensuring that the police have the
tools that they need to combat this pestilence. We
emphasize that the police have not only the right, but
the duty to respond appropriately and effectively to gun
complaints. For example, as the defendant conceded
at oral argument before this court, the police in the
present case could have responded to the anonymous
911 call by going to the scene and observing the men
or approaching them to ask about the handgun without
effecting a Terry stop. See United States v. Watson,
900 F.3d 892, 898 (7th Cir. 2018) (when police receive
anonymous tip about gun, they can respond ‘‘with a
strong and visible police presence, one that involved
talking with people on the scene when they arrived’’
or ‘‘make their own observations about the developing
situation, which could transform an innocuous tip into
reasonable suspicion’’ [internal quotation marks omit-
ted]); United States v. Lowe, 791 F.3d 424, 436 (3d
Cir. 2015) (‘‘[o]fficers proceeding on the basis of an
anonymous tip that does not itself give rise to reason-
able suspicion have many tools at their disposal to
gather additional evidence that could satisfy the require-
ments of Terry and therefore allow police to stop the
individual . . . [including] investigation, surveillance,
and even approaching the suspect without a show of
authority to pose questions and to make observations
about the suspect’s conduct and demeanor’’ [citation
omitted]); see also United States v. Harger, 313 F. Supp.
3d 1082, 1092 (N.D. Cal. 2018).
  The judgment is reversed and the case is remanded
with direction to grant the defendant’s motion to
suppress.
   In this opinion the other justices concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson and Justices Palmer, McDonald,
D’Auria, Mullins and Ecker. Although Chief Justice Robinson was not present
when the case was argued before the court, he has read the briefs and
appendices, and listened to a recording of the oral argument prior to partici-
pating in this decision.
   1
     We note that, although these statutes have been amended since the
events underlying the present appeal; see, e.g., Public Acts 2016, No. 16-34,
§ 16; those amendments have no bearing on the merits of this appeal. For
the sake of simplicity, we refer to the current revision of these statutes.
   2
     ‘‘The fourth amendment’s protection against unreasonable searches and
seizures is made applicable to the states through the due process clause of
the fourteenth amendment to the United States constitution.’’ State v. Kelly,
313 Conn. 1, 8 n.3, 95 A.3d 1081 (2014).
   3
     The defendant appealed to the Appellate Court, and we transferred the
appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
   4
     The defendant was also charged with possession of less than one-half
ounce of cannabis in violation of General Statutes § 21a-279a, breach of the
peace in the second degree in violation of General Statutes § 53a-181, and
interfering with an officer in violation of General Statutes § 53a-167a. The
state subsequently nolled these charges.
   5
     The trial court rejected the state’s argument that, if the initial stop of
the six individuals was unconstitutional because the anonymous tip was
not sufficiently reliable to give rise to a reasonable suspicion of criminal
activity, the defendant’s subsequent conduct in ignoring the police com-
mands to stop, walking away from the police and dropping the handgun in
the garbage can, nevertheless constituted criminal activity warranting a
stop. Citing this court’s decision in State v. Hammond, 257 Conn. 610, 627,
778 A.2d 108 (2001), the trial court concluded that the evidence would have
to be suppressed if the initial stop was illegal because the ‘‘disposal of the
gun would not be sufficiently distinguishable from the illegal seizure and
[was] in some sense the product of the illegal government activity.’’ (Internal
quotation marks omitted.) The state does not challenge that determination
in the present appeal.
   6
     In light of this conclusion, we need not address the defendant’s con-
tention that the anonymous tip did not give rise to a reasonable suspicion
that criminal activity was afoot.
   7
     The defendant also contends that, even if the anonymous tip was suffi-
ciently reliable under Navarette, article first, §§ 7 and 9, of the Connecticut
constitution embodies a more protective standard. We recently stated in
State v. Kono, 324 Conn. 80, 123, 152 A.3d 1 (2016), that, ‘‘if the federal
constitution does not clearly and definitively resolve the issue in the defen-
dant’s favor, we turn first to the state constitution to ascertain whether its
provisions entitle the defendant to relief.’’ In Kono, however, we had ‘‘no
idea how a majority of the members of the United States Supreme Court
would decide the issue.’’ Id., 129. In the present case, we conclude that it
is sufficiently clear, under the standard that we articulated in Kono, that
the United States Supreme Court would conclude under Navarette that the
anonymous tip did not give rise to a reasonable suspicion that the defendant
was engaged in criminal activity. Accordingly, we decide the issue under
the federal constitution and need not reach the defendant’s state constitu-
tional claims.
   8
     Justice Scalia authored a dissenting opinion in Navarette, in which Jus-
tices Ginsburg, Sotomayor, and Kagan joined, arguing that the fact that the
anonymous tipster had specifically identified the subject’s vehicle ‘‘in no
way makes it plausible that the tipster saw the car run someone off the
road’’ and that the tipster’s claim to eyewitness knowledge ‘‘supports not at
all [the] veracity’’ of the tip. (Emphasis in original.) Navarette v. California,
supra, 572 U.S. 407. The dissent further posited that the rationale underlying
the excited utterance exception to the hearsay rule did not support the
reliability of the tipster’s report because she had ‘‘[p]lenty of time to dissem-
ble or embellish,’’ and that it was unclear whether that exception even
applied in the absence of other proof of the alleged criminal conduct. Id.,
408. The dissent also argued that the tipster’s use of the 911 system proved
‘‘absolutely nothing . . . unless the anonymous caller was aware of [the]
fact’’ that 911 callers can be identified, and that, even if the tip was reliable,
a single instance of careless driving did not give rise to a reasonable suspicion
of ‘‘ongoing intoxicated driving.’’ (Emphasis in original.) Id., 409–10; see
also Florida v. J. L., supra, 529 U.S. 272 (‘‘[a]n accurate description of a
subject’s readily observable location and appearance’’ is not alone sufficient
to establish reliability of allegation that subject had concealed weapon
because ‘‘reasonable suspicion . . . requires that a tip be reliable in its
assertion of illegality, not just in its tendency to identify a determinate
person’’). Because we conclude that the defendant in the present case can
prevail even under the majority’s analysis in Navarette, we need not consider
whether we would find Justice Scalia’s concerns to be persuasive in a state
constitutional analysis.
   9
     Because the issue is not before us, we express no opinion as to whether
a report that an individual is in possession of a handgun gives rise to a
reasonable suspicion that criminal activity is afoot for purposes of Terry.
   10
      As we have explained previously, we assume, without deciding, that
the Navarette standard applies outside the context of drunk driving and
that the police need not independently corroborate the allegation that the
suspect was engaged in illegal activity before initiating a stop if the other
reliability factors are satisfied.
   11
      In State v. Hammond, supra, 257 Conn. 623–24, this court concluded
that the fact that the police corroborated the anonymous tipster’s description
of the alleged wrongdoers as two black males, one of whom was taller than
the other, and one of whom was wearing a blue and white coat and the
other of whom was wearing a blue and red coat, ‘‘added nothing to the
reliability or credibility of the tip, but merely allowed the police to pinpoint
the persons who were the targets of the accusation.’’ Thus, the court appears
to have followed the reasoning of the court in Florida v. J. L., supra, 529
U.S. 272, that ‘‘[a]n accurate description of a subject’s readily observable
location and appearance is of course reliable in this limited sense: It will
help the police correctly identify the person whom the tipster means to
accuse. Such a tip, however, does not show that the tipster has knowledge
of concealed criminal activity.’’ We note, however, that this line of reasoning
was arguably overruled, or at least weakened, as a matter of federal constitu-
tional analysis under the fourth amendment, by Navarette v. California,
supra, 572 U.S. 399, when the court concluded that a detailed description
sufficient to allow the police to identify the specific vehicle observed by
the tipster, together with an allegation that the vehicle had been driven
dangerously, was sufficient to give rise to a reasonable suspicion of drunk
driving. See Note, ‘‘The Supreme Court—Leading Cases,’’ 128 Harv. L. Rev.
119, 240 (2014) (‘‘in [Navarette’s] wake the police may lawfully stop a person
when someone else anonymously claims to be the victim of a crime by that
person, despite lacking evidence that a crime even occurred’’). This court
also stated in Hammond that ‘‘[t]oo many people fit [the tipster’s] description
for it to justify a reasonable suspicion of criminal activity’’; (internal quota-
tion marks omitted) State v. Hammond, supra, 624; a remark that would
appear to be inconsistent with the immediately preceding statement that
the tip was sufficiently detailed to allow the police to identify the targets
of the accusation. See id. In any event, regardless of the reasoning underlying
this court’s decision in Hammond, nothing in that case or in Navarette
undermines the principle that an anonymous tipster’s description must be
sufficiently detailed and specific to allow the police to identify a particular
individual or vehicle.
   12
      In J. L., the court concluded that the danger posed by firearms did not
outweigh the possibility that an anonymous tip might be false for purposes
of determining whether police had a reasonable suspicion that criminal
activity was afoot. See Florida v. J. L., supra, 529 U.S. 272. Even if we were
to assume that Navarette tends to undermine that conclusion; see footnote
11 of this opinion; nothing in Navarette suggests that there is a ‘‘dangerous
conduct’’ exception to the requirement that an anonymous tip be sufficiently
detailed and specific to allow the police to identify a particular individual.
In other words, if the only details reported by anonymous caller in Navarette
had been that she had been run off the road by a Ford pickup, we find it
unlikely that the court would have found that the police had reasonable
suspicion to stop every Ford pickup in the vicinity merely because the caller
had made an otherwise reliable allegation of dangerous conduct.